Name: Council Regulation (EC) No 3022/95 of 22 December 1995 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and allied sectors)
 Type: Regulation
 Subject Matter: production;  electronics and electrical engineering;  industrial structures and policy;  tariff policy;  EU finance
 Date Published: nan

 No L 318/8 EN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC) No 3022/95 of 22 December 1995 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the microelectronics and allied sectors ) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply :  from 22 November to 31 December 1995 for the product listed in the table appearing in Table I,  from 1 January to 30 June 1996 for the products listed in the table appearing in Table II . Article 2 This Regulation shall enter into force on 1 January 1996 . Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1995 . For the Council The President L. ATIENZA SERNA 30 . 12 . 95 EN 1 Official Journal of the European Communities No L 318/9 ANNEX TABLE I 1 I Rate of CN code TARIC Description autonomous I duty % ex 8521 90 00 * 91 Drive-unit for reading optical CD-ROM discs 3,9 TABLE II CN code TARIC Description Rate of autonomous duty % ex 8471 60 90 * 20 Pointing device ( so-called 'trackball '), consisting of printed circuit on which are mounted an optical encoder in the form of a monolithic integrated circuit and a housing comprising a ball and a retainer ring, for use in the manufacture of products falling within subheading 8471 30 00(a ) 0 ex 8471 70 51 ex 8521 90 00 * 30 * 91 Drive-unit for reading optical CD-ROM discs 0 ex 8471 70 53 *40 Disc storage unit of the 3,5 inch type , capable of data-transfer at a rate per second of 7,5 megabytes or more but not exceeding 100 megabytes, comprising not more than 10 magnetic heads and not more than 5 rigid magnetic discs with a total storage capacity, formatted, not exceeding 4,35 gigabytes, for use in the manufacture of products falling within heading 8471 ( a ) 0 ex 8473 30 10 * 01 Microprocessor, in the form of a monolithic integrated circuit contained in a housing on which are mounted at least one of the following components :  a decoupling capacitor,  a ventilator with a cooling element,  a control circuit , in the form of a monolithic integrated circuit 0 ex 8473 30 10 * 02 Microprocessor module, only consisting of 7 monolithic integrated circuits consisting of:  a microprocessor unit associated with a cache memory with a storage capacity of 64 Kbits,  a floating point unit,  a microprocessor interface unit ,  4 memory control units associated with 4 cache memories with a total storage capacity of 2 Mbits the whole contained in a housing with decoupling capacitors 0 ex 8473 30 10 * 03 Microprocessor with a processing capacity of 32 bits , only consisting of 2 monolithic integrated circuits contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 8 052 1 EX or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/10 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8473 30 10 * 04 Microprocessor module comprising 8 monolithic integrated circuits consisting of:  a fixed point unit,  a floating point unit ,  an instruction cache memory unit ,  a memory control unit ,  4 data cache memories , the whole contained in a housing with decoupling capacitors 0 ex 8473 30 10 * 60 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , in the form of a monolithic integrated circuit, contained in a housing mounted on a printed circuit the exterior dimensions of which do not exceed 60 x 60 mm, and with decoupling capacitors, and bearing:  an identification marking consisting of or including one of the following combinations of figures : 486 80386 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 * 70 Microprocessor of C-MOS technology , with a processing capacity of 32 bits , comprising a bus controller and a memory controller , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, and with decoupling capacitors , and bearing :  an identification marking consisting of or including the following combination of figures and letters : 390 Z 50 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 * 01 Parts, for use in the manufacture of products falling within subheading 8471 60 40 (a ) 0 ex 8473 30 90 * 02 Assembly for a magnetic 36 track tape storage unit, comprising a read/write head of thin film technology and a tape drive unit 0 ex 8473 30 90 * 85 Read/write assembly for hard disc storage units , comprising only one magnetic head of thin-film technology mounted on a carrier arm, capable of reading/writing to a density of 78 tracks or more per mm 0 ex 8501 10 99 * 73 DC motor, for use in the manufacture of hard disc drives (a ) 0 8504 90 11 Ferrite cores 0 ex 8505 1 1 00 * 31 Ferrite magnet having a remanence of 455 mT ( ±15 mT) 0 ex 8507 30 91 ex 8507 80 91 ex 8507 80 99 *20 * 10 * 10 Rectangular accumulator, with a length not exceeding 67,1 mm, a width not exceeding 18 mm and a thickness not exceeding 10,6 mm, for use in the manufacture of rechargeable batteries ( a ) 0 ex 8516 90 00 * 31 Dual diode, consisting of a power rectifying diode connected with a transformer protector diode through a wire, for use in the manufacture of products falling within subheading 8516 50 00 ( a ) 0 30 . 12 . 95 | EN 1 Official Journal of the European Communities No L 318/11 CN code TARIC Description Rate of autonomous duty % ex 8517 90 82 * 50 Assembly comprising light-emitting diodes ( LEDs ) 0 ex 8517 90 88 * 20 Parts , for use in the manufacture of products falling within subheading 8517 21 00 (a ) 0 ex 8518 29 90 * 10 Loudspeaker having a power of 5 W and an impedance of 4 ohm, the dimensions of which do not exceed 23 x 50 mm, for use in the manufacture of portable phones ( a ) 0 ex 8522 90 91 * 92 Electronic assembly for a laser read-head of a compact disc player, comprising :  a flexible printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  not more than 2 connectors ,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors ,  not more than 5 capacitors, the whole mounted on a support 0 ex 8522 90 98 * 31 Thin-film recording and reproducing device, having at least 9 parallel channels for digital signals and at least 2 channels for analogue signals , to which a non-magnetic ceramic substrate is fixed, the whole rounded at one side, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type ( a ) 0 ex 8522 90 98 * 32 Sound reproducing assembly, consisting of a compact disc mechanism, comprising an optical reading system and 3 DC motors, for use in the manufacture of products falling within subheading 8527 21 70 ( a ) 0 ex 8522 90 98 * 38 Read-head assembly, comprising a laser read-head, 2 motors, a flexible printed circuit , the whole mounted on a plastic support, for use in the manufacture of compact disc players ( a ) 0 ex 8523 12 00 * 10 Magnetic tape, with a thickness not exceeding 16 Jim and a width of 6,274 ( ±0,013 mm), on reels, not mounted in a cartridge 0 ex 8529 10 70 * 50 Dielectric filter for centre frequencies of 902,5 and 947,5 MHz, with a bandwidth of at least 25 MHz, contained in a housing 0 ex 8529 10 70 * 75 Bandpass filter , excluding surface acoustic wave filters, for a centre frequency of 485 or 1 212 MHz, with an insertion loss not exceeding 3 dB, contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 916571 919046 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8531 20 51 * 10 Liquid crystal colour display (LCD ) with an active matrix and 480 x 640 or 600 x 800 pixels , consisting of a layer of liquid crystals between two glass sheets or plates , comprising electronic components providing drive and/or control functions, for use in the manufacture of products falling within subheading 8471 30 00 ( a ) 0 ex 8531 20 51 * 20 Liquid crystal colour display (LCD ) with an active matrix and 768 x 1 024 or 900 x 1 152 pixels, consisting of a layer of liquid crystals between two glass sheets or plates , comprising electronic components providing drive and/or control functions 0 No L 318/12 I EN | Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8531 20 51 * 30 Liquid crystal colour display (LCD ) with an active matrix and 1 024 x 1 280 pixels , consisting of a layer of liquid crystals between two glass sheets or plates , mounted on a printed circuit comprising electronic components providing drive and/or control functions 0 ex 8531 20 59 * 20 Liquid crystal monochrome display ( LCD ) with an active matrix and 900 x 1 152 pixels , consisting of a layer of liquid crystals between two glass sheets or plates, comprising electronic components providing drive and/or control functions 0 ex 8531 20 80 * 10 Liquid crystal display (LCD ) with a passive matrix, comprising electronic components providing drive and/or control functions 0 ex 8532 29 00 * 31 Capacitor with 2 dialectric materials, one in ceramic, the other in epoxy resin, having an initial capacitance of 500 pF ( ±30 % ) and a dissipation factor not exceeding 2,5 % 0 ex 8532 90 00 * 32 Anode or cathode, for use in the manufacture of aluminium electrolytic capacitors ( a ) 0 ex 8534 00 11 * 93 Multiple printed circuit, with connectors, and in an aluminium casing 0 ex 8534 00 19 * 92 Single-face printed circuits , each with not more than 268 conductive leads, on a plastic tape with sprocket holes on both edges and having a width of not more than 48 mm and a thickness of not more than 0,26 mm 0 ex 8534 00 19 * 94 Printed circuit, consisting of 29 or 31 conductor elements fixed on a flexible plastic film, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type ( a ) 0 ex 8536 41 90 * 92 Dual relay operating at a nominal voltage of 12 V, with a contact switching continuous voltage not exceeding 30 V and a contact switching current not exceeding 25 A, contained in a housing 0 ex 8536 41 90 * 93 Relay having a coil resistance not exceeding 84 ohm, an initial contact resistance of 5 mV/A, a continuous current of 30 A or more and a surge current of 60 A or more, contained in a housing 0 ex 8536 50 11 * 31 Switch of the printed circuit mount type, operating at a force of 4,9 N ( ±0,9 N), contained in a housing 0 ex 8536 50 90 * 94 Airbag sensor, capable of maintaining a switching current of 20 A after 3 make/break at a voltage of 26 V, with an insulation resistance of 100 Mohm or more at a continuous voltage of 500 V and a contact closed resistance not exceeding 150 mohm at a current of 2 A ( ±0,5 A ) for a period of 2ms( ±lms), contained in a housing the exterior dimensions of which do not exceed 17 x 22 x 32 mm 0 ex 8536 90 85 * 92 Metallic stamped frame with connections 0 ex 8540 11 13 * 91 Colour cathode-ray tube with a slit mask , having a distance between stripes of the same colour of less than 0,42 mm and a diagonal measurement of the screen of 49 cm, for use in the manufacture of professional video monitors including security and medical monitor applications ( a ) 0 ex 8540 11 91 * 31 Colour cathode-ray tube with a screen width/height ratio of 16/9 and a diagonal measurement of the screen of 39,8 cm ( ±0,3 cm) 0 30. 12 . 95 EN Official Journal of the European Communities No L 318/13 CN code TARIC Description Rate of autonomous duty % ex 8540 12 00 * 81 Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 100 mm or more but not exceeding 155 mm and an anode voltage of 5 kV or more but not exceeding 32 kV 0 ex 8540 91 00 * 98 . Frame of molybdenum chrome steel , for use in the manufacture of cathode-ray tubes ( a ) 0 ex 8541 10 91 * 10 Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns, a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more, contained in a housing 0 ex 8541 10 91 * 20 Silicon power rectifier diode , with a reverse peak voltage not exceeding 1 500 V and an average output current of 5 A or more but not exceeding 8 A , contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PG151S15 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 10 91 *40 Voltage rectifier diode, with a reverse peak voltage of 6 , 8 , 10 , 12 or 14 kV, an average forward current of 5 mA and a reverse current of 2 |xA , contained in a housing 0 ex 8541 29 10 * 10 Wafer, not yet cut into chips , consisting of field-effect transistors (FETs ) of the P-channel type, having a drain-to-source breakdown-voltage of -30 V or more, operating with a continuous drain-current not exceeding 1 0 A, a drain-to-source resistance not exceeding 0,2 ohm, and with a dissipation rate not exceeding 60 W, for use in the manufacture of goods of subheading 8542 40 90 ( a ) 0 ex 8541 29 20 * 75 Field-effect transistor ( FET ) of the P-channel type, having a drain-to-source breakdown-voltage of -250 V, operating with a continuous drain-current not exceeding -6 A, a drain-to- source resistance not exceeding 1 ohm , and with a dissipation rate not exceeding 30 W, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 2SJ307 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 20 * 80 Field-effect transistor ( FET ) of the P-channel type , having a drain-to-source breakdown-voltage of -30 V or more, operating with a continuous drain-current not exceeding 10 A, a drain-to-source resistance not exceeding 0,2 ohm, and with a dissipation rate not exceeding 60 W, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : RFD10P03L RFD1 0P03LSM RFP10P03L or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/14 [ EN-! Official Journal of the European Communities 30. 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8541 29 30 no Insulated gate bipolar transistor ( IGBT), with a collector-emitter current not exceeding 20 A , an emitter-collector breakdown-voltage of 320 V or more , and with a dissipation rate not exceeding 1 50 W, contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 5401 GM or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 80 * 60 Transistor of the NPN type, having a collector-base breakdown voltage of 120 V or more , an emitter-base breakdown voltage of 3 V or more and a continuous collector current not exceeding 200 mA, contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : KSC 3953 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 30 90 * 10 Diac , with a breakover voltage of 77 V or more but not exceeding 270 V and a state current not exceeding 1 A, contained in a housing 0 ex 8541 30 90 *20 Diac , with a breakover voltage of 65 V or more and a capacitance of 200 pF, contained in a housing 0 ex 8541 40 19 M0 Light-emitting diode (LED), contained in a housing of the SMD (Surface mounted device ) type 0 ex 8541 60 00 * 94 Piezo-electric crystal , excluding surface acoustic wave filters , oscillating at centre frequency of 450 kHz or more but not exceeding 1 843 MHz 0 ex 8541 90 00 ex 8542 90 00 * 10 * 20 Housing or ceramic substrate, with connections 0 ex 8542 13 01 *09 Wafer , not yet cut into chips, consisting only of microcontrollers or microcomputers of C-MOS technology, with a processing capacity of 8 bits , comprising a data memory with a storage capacity of 4 Kbits or more but not exceeding 8 Kbits , a programme memory with a storage capacity of 64 Kbits or more but not exceeding 480 Kbits and either a buffer memory or a display random access memory ( RAM ) with a storage capacity not exceeding 512 bits , for use in the manufacture of goods of subheading 8542 1 3 63 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 78011 78014 78044 78053 78056 78063 78012 78042 78045 78054 78058 78064 78013 78043 78052 78055 78062 or  other identification markings relating to devices complying with the abovementioned description ( a ) 0 ex 8542 13 01 * 10 Wafer , not yet cut into chips, consisting only of microcontrollers or microcomputers with a processing capacity of 4 bits, for use in the manufacture of goods of subheading 8542 13 61 contained in a housing bearing: 30 . 12 . 95 fENI Official Journal of the European . Communities No L 318/15 CN code TARIC Description Rate of autonomous duty % ex 8542 13 01 an identification marking consisting of or including one of the following combinations of figures or of figures and letters :(cont 'd) 7507 7508 75004 75006 75028 75108 75112 75116 75216 75217 75304 75306 75308 75312 75316 75336 75352 75512 75516 75617 75P008 75P116 75P216 75P308 75P316 or other identification markings relating to devices complying with the abovementioned description ( a ) ex 8542 13 05 * 12 Data or image compression/decompression circuit of C-MOS technology, in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 13 72 or 8542 13 99 contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 3H6414 MPEGCD1 MPEGSD1 or  other identification markings relating to devices complying with the abovementioned description ( a ) ex 8542 13 05 * 13 Graphic control circuit of C-MOS technology , in the form of a monolithic integrated circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 13 70 contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 0 0 0 0 0 51G8286 88G2562 88G2734 or  other identification markings relating to devices complying with the abovementioned description ( a ) ex 8542 13 11 ex 8542 13 13 ex 8542 13 15 ex 8542 13 17 ' 02 &gt; 01 ' 02 Random-access memory , with separate in- and outputs and serial shift registers ( so-called field memories ), of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MSM 514222B MSM 548333 TMS 4C1081 TMS 4C2970 MSM 548332 TC 521 000 TMS 4C2070 TMS 53805 or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 22 16 Dual port static random-access memory of C-MOS technology (C-MOS dual port S-RAM), providing sequential access on one port and random access on the other one , with a storage capacity of 4 K x 16 bits or 8 K x 16 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 70824 IDT 70825 or  other identification markings relating to devices complying with the abovementioned description No L 318/16 I en I Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 22 » 17 Asynchronous dual port static random-access memory of C-MOS technology (C-MOS dual port S-RAM), with a storage capacity of 16 K x 8 bits or 32 K x 8 bits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 7006 IDT 7007 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 22 * 18 Static random-access memory of C-MOS technology (C-MOS S-RAM ), operating with a supply voltage of 3,3 V ( ±0,3 V), with a storage capacity of 256 Kbits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 68V257-15 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 22 * 19 Static asynchronous random-access memory of C-MOS technology (C-MOS asynchronous S-RAM ), with a storage capacity of 16 K x 16 bits , excluding static random-access cache memory (S-Cache-RAM), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 62995-17 MCM 62995-20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 25 * 04 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit , in the form ex 8542 19 25 * 06 of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CXK581 000 CY7C108 HM 624257 MCM 6729 CXK581020 CY7C109 HM 628128 MT 5C1008 CY7C101 EDI 88128 KM 681 000 TC 551001 CY7C102 GM 76C8128 M5M 51004 TC 55B4256 CY7C106 HM 62 1 1 00A M5M 51008 TC 55B4257 CY7C107 HM 624256 MCM 6228 TC 55B8128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 25 * 05 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 288 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C1388 MCM 62486B or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 EN Official Journal of the European Communities No L 318/17 CN code TARIC Description Rate of autonomous duty % ex 8542 13 27 * 03 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 K x 36 bits , 64 K x 18 bits or 128 K x 9 bits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXK 77910 CY7C1031 CY7C1032 MT 58LC32 MT 58LC64 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 27 * 04 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of more than 1 Mbit, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TC 554002 MT5C1M4B2 MT5LC1M4D4 MT58LC128K MT5C256K16B2 MT5LC256K16D4 MT58LC64K MT5C512K8B2 MT5LC512K8D4 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 32 ex 8542 13 53 «x 8542 19 31 ex 8542 19 49 * 11 * 08 * 08 * 07 UV erasable or non-erasable , programmable , read only memory ( EPROM or PROM ) with a storage capacity of 1 Mbit and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit contained in a housing, with or without a quartz window on the upper surface, bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY27H010-25 CY27H010-35 CÃ 7B201 CY7B21 1 CY27H010-30 CY27H010-45 CY7B210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 35 * 01 UV erasable, programmable, read only memory (EPROM) of C-MOS technology (C-MOS EPROM ), capable of operating with an unregulated battery supply voltage of 2,7 V or more but not exceeding 3,6 V , with a storage capacity of 2 Mbits or more but not exceeding 4 Mbits and an access time not exceeding 120 ns, in the form of a monolithic integrated circuit contained in a housing, with a quartz window on the upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 27BV020 27BV040 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 41 * 03 Flash electrically erasable, programmable , read only memory (Flash-E2PROM ) with a storage capacity of 1 Mbit , excluding memories only bulk-erasable and erasable and programmable at a voltage of 12 V and readable at a voltage of 5 V, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 29 F 010 29 F 100 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/18 I EN I Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 43 * 01 Flash electrically erasable, programmable, read only memory (Flash-E2PROM ) with a storage capacity of 2 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 002 28 F 020 28 F 200 29 F 200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 43 * 02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM ) with a storage capacity of 4 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 004 28 F 400 29 F 040 28 F 040 29 C 040 TC 584 000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 45 * 01 Flash electrically erasable, programmable , read only memory (Flash-E2PROM ) with a storage capacity of 8 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 28 F 008 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 45 *02 Flash electrically erasable , programmable , read only memory (Flash-E2PROM ) with a storage capacity of 16 Mbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 28 F 016SA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 49 * 02 Electrically erasable , programmable, read only memory (E2PROM) of C-MOS technology (C-MOS E2PROM), with a storage capacity of 1 Kbit or more but not exceeding 16 Kbits and having not more than 10 000 logic gates, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AT 88SC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 49 * 03 Electrically erasable , programmable , read only memory (E2PROM), with a storage capacity of 256 Kbits or more , excluding flash electrically erasable, programmable, read only memory ( Flash-E2PROM), in the form of a monolithic integrated circuit contained in a housing bearing : 30 . 12 . 95 [ EN Official Journal of the European Communities No L 318/19 CN code TARIC Description Rate of autonomous duty % ex 8542 13 49 (cont 'd)  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 2928256 28 C 512 AT 28C1 024 28 C 256 48 C 256 E/M 28C010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 49 * 04 Electrically erasable , programmable , read only memory (E2PROM), with a storage capacity of 8 K x 8 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 28 H 64 28 HC 64 28 LV 64 28 PC 64 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 51 * 11 FIFO (first in , first out) read/write memory of C-MQS technology, capable of asynchronous reading and writing, with a storage capacity of 256 x 9 bits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : CY7C419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 51 * 12 FIFO ( first in , first out ) read/write memory of C-MOS technology, capable of asynchronous reading and writing, with a storage capacity of 512 x 9 bits , 1 K x 9 bits , 2 K x 9 bits or 4 K x 9 bits and an access time not exceeding 15 ns, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Am 7204A-15 CY7C425 CY7C433 CY7C421 CY7C429 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 63 * 14 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising 5 data memories with a total storage capacity not exceeding 160 512 bits, a programme memory with a storage capacity of 21 Kbit, a keyboard controller, a video synchronization controller and 1 or 2 universal asynchronous receiver/transmitters (UARTs ), in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : VY 27085 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 63 * 15 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a data memory, a programme memory and a display control or drive circuit, in the form of a monolithic intergrated circuit contained in a housing bearing : No L 318/20 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 63 of or including one of the following (cont 'd) an identification marking consisting combinations of figures and letters : PD 75316 TMP 87CC20F TMP 87CH20F TMP 87CK70AF 83C751 CXP 85228 83C752 CXP 85232 87C750 CXP 85340 87C751 CXP 85452 87C752 CXP 85460 M 3817 M 38203E4 M 38203M2 M 38207E8 M 38207M8 M 3825 MB 89098 CXP 82316 M 37500M5 CXP 82320 M 37500M8 or other identification markings relating to devices complying with the abovementioned description ex 8542 13 63 h 16 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a data memory with a storage capacity not exceeding 9 Kbits , a programme memory with a storage capacity not exceeding 256 Kbits, a serial synchronous communication interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, and in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 820 COP 881C COP 888CG MB 89152 COP 840 COP 884CF COP 888EG MB 89P657A COP 880C COP 888CF MB 89145 MB 89W147 or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 63 ¢ 17 0 0 0 0 Microcontroller or microcomputer of C-MOS-technology , with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 16,5 Kbits and a random-access memory (RAM ) with a storage capacity of 1 Kbit, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 76032KC or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 63 * 18 Microcontroller or microcomputer of C-MOS or N-MOS ( including H-MOS ) technology , with a processing capacity of 8 bits, comprising one or more data memories with a total storage capacity not exceeding 8 Kbits and a programm memory with a storage capacity of 32 Kbits or more but not exceeding 256 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 5A4 1 87C055 CXP 80524 PCA 84C640 5 B1 1 87C504 M 37450E8 PCA 84C840 76C75T 87C51 M 37450M8 PCA 84C841 7742 87C52 M 38063M6 PD 78014 80C51 87C54 M 38063E8 PD 78064 80C52 87C58 M 38067M8 PD 78134 83C055 87L51 M50958 TMP 87PM70 83C504 C 1900 M50959 TMP 91P642 83C51 C 2900 MC68HC05Ã 8 83L51 C 3900 MC68HC705Ã 8 8751 CXD 80724 MN 1871215 other identification markings relating to devices complying with the abovementioned description 30 . 12 . 95 EN Official Journal of the European Communities No L 318/21 CN code TARIC Description Rare of autonomous duty % ex 8542 13 63 * 19 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAJM ) with a storage capacity not exceeding 2 Kbits , a programmable , non-erasable , read only memory (PROM ) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 64 Kbits or a flash electrically erasable , programmable , read only memory (Flash-E2PROM ) or a read only memory, non-programmable ( ROM ) with a storage capacity of 32 , 64 or 480 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 77 C 82 AT 89C51 M 50747 PD 78058 80 C 152 M 50743 MC 68HC11A8 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 63 * 20 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 256 , 320 or 384 Kbits and a random-access memory ( RAM ) with a storage capacity of 10 496 , 11 008 , 20 736 or 21 760 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXP 87132 CXP 87240 MN 1883220 CXP 87140 CXP 87248 MN 1884820 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 63 * 21 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory ( RAM) with a storage capacity not exceeding 16 Kbits , a read only memory , non-programmable ( ROM ) or a programmable, non-erasable , read only memory (PROM ) or an UV erasable, programmable , read only memory (EPROM ), with a storage capacity not exceeding 384 Kbits , an electrically erasable programmable , read only memory (E2PROM ) with a storage capacity not exceeding 6 Kbits and an 8-channel analogue-to-digital converter , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MC68HC11 MC68HC711 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 01 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , capable of modulator/demodulator (modem ) signal processing, comprising a data memory with a storage capacity 4 Kbits and a programme memory with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : sc: 11066 sc: 11077 sc 11088 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/22 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 65 * 02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a data memory with a storage capacity of 32 Kbits , one or more programme memories with a total storage capacity not exceeding 240 Kbits and a 14-bit external bus, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP2171 ADSP2178 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 *03 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising an arithmetic-logic shifter, a data memory with a storage capacity of 8 Kbits and a programme memory with a storage capacity of 96 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP 2164 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 04 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits, comprising a random-access memory (RAM) having the function of data and programme memory and with a storage capacity of 8 Kbits , an audio interface, a video interface and a descrambler circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CL 9110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 05 Microcontroller or microcomputer of N-MOS technology ( including H-MOS), with a processing capacity of 16 bits , comprising at least one read only memory, non-programmable ( ROM ) with a storage capacity of 510 x 13 bits or an UV erasable , programmable, read only memory (EPROM ) with a storage capacity of 512 x 13 bits , a random-access memory ( RAM ) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 7720 PD 77 P 20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 3 65 * 06 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a random-access memory (RAM ) with a storage capacity of 48 Kbits and having the function of programme memory, a random-access memory (RAM) with a storage capacity of 32 Kbits , a digital-to-analogue converter and an analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 12 . 95 EN Official Journal of the European Communities No L 318/23 CN code TARIC Description Rate of autonomous duty % ex 8542 13 65 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 21msp58 ADSP 21msp59 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 07 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits and a 16-bit address-bus and an 8-bit data-bus, comprising a random-access memory (RAM ) with a storage capacity of 4 Kbits or more, a read only memory, non-programmable (ROM ) or a programmable non-erasable read only memory (PROM) or a UV-erasable, programmable, read only memory (EPROM ) with a storage capacity of 128 Kbits or more, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89715 MB 89P715 MB 89W715 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 08 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising sixteen 8-bit or eight 16-bit registers , a read only memory, non-programmable (ROM ) or a programmable, read only memory (PROM ), with a storage capacity of 128 Kbits , a random-access memory (RAM) with a storage capacity of 4 Kbits , 3 timers , a serial communications interface , an 8-channel analogue-to-digital converter and 9 input/output ports, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination oi figures and letters : HD 6473308CP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 09 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising an 8-bit or 16-bit external data-bus, a random-access memory (RAM ) with a storage capacity of 16 Kbits and having the function of programme memory, a random-access memory (RAM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 56116 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 10 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , for controlling dataflows between a twisted-pair-cable local area network (LAN) and a central processing unit (CPU), comprising a read only memory, non-programmable (ROM) with a storage capacity not exceeding 32 Kbits , a random-access memory (RAM ) with a storage capacity not exceeding 128 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SMC 83C825 No L 318/24 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 65 (cont 'd) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 11 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 hits , providing local network bus communication control , comprising a random-access memory (RAM ) with a storage capacity of 2 Kbits , 2 read only memories , non-programmable (ROMs ) or 2 programmable , non-erasable, read only memories ( PROMs ) or 2 UV erasable, programmable , read only memories (EPROMs ) with a total storage capacity of 56 or 128 Kbits and a serial-port interface circuit , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 8370C03 TMS 8370C73 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 12 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , having the function of charge control of nickel-cadmium batteries, comprising a read only memory , non-programmable (ROM ) with a storage capacity of 42 000 bits, a read only memory , non-programmable ( ROM ) with a storage capacity of 1 Kbit, a random-access memory (RAM ) with a storage capacity of 1 Kbit and a 1 0 bit analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : ICS 1 700 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 13 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising of a read only memory, non-programmable ( ROM ) with a storage capacity of 64 Kbits , a random-access memory ( RAM ) with a storage capacity of 32 Kbits and a static random-access cache memory ( S-Cache-RAM ) with a storage capacity of 15 x 1 6 bits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : DSP16A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 14 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising a data memory with a storage capacity of 2 Kbits , a programme memory with a storage capacity of 32 Kbits or more but not exceeding 128 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 78C11 78C12 78C12AG 78C14 78CP14C or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 I EN 1 Official Journal of the European Communities No L 318/25 CN code TARIC Description Rate of autonomous duty % ex 8542 13 65 * 15 Microcontroller or microcomputer with a processing capacity of 16 bits , comprising a data memory with a storage capacity not exceeding 20 Kbits , a programme memory with a storage capacity not exceeding 992 Kbits and an analogue-to-digital converter with sample/hold , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8396 83C196 H8/532 8397 83C198 HD 6435368 8796 87C1 96 HD 6475368 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 16 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a read only memory, non-programmable (ROM) or a programmable , non-erasable , read only memory (PROM ) or a UV erasable, programmable , read only memory (EPROM ) with a storage capacity of 128 , 192, 256 , 384 or 480 Kbits , a random-access memory ( RAM ) with a storage capacity of 4, 8 or 16 Kbits and an 8-bit analogue-to-digital converter , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : M 37702 E2 M 37702 M2 M 37702 M4 M 37702 E4 M 37702 M8 M 37702 M6L M 37702 E8 M 37702 M3B M 37702 MDB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 17 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits, comprising a multiplier/accumulator (MAC), an arithmetic-logic shifter, a microprocessor interface port , a read only memory (ROM ) with a storage capacity of 48 Kbits , a static random-access memory (S-RAM ) with a storage capacity of 16 Kbits, an analogue-to-digtal converter , a digital-to-analogue converter and a programmable timer, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 21 msp52BS-52 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 18 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a multiplier/accumulator (MAC), an arithmetic-logic shifter , a data memory with a storage capacity not exceeding 1 6 Kbits, a programme memory with a storage capacity not exceeding 48 Kbits and a programmable timer, in the form of a monolithic integrated circuit contained in a housing bearing : No L 318/26 | EN | Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 65 (cont 'd)  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP2101 ADSP 2103 ADSP 2111 ADSP 2102BS-50 ADSP 2105 ADSP 2115 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 65 * 20 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a programmable, read only memory (PROM) with a storage capacity of 48 Kbits and a random-access memory (RAM) with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 77P25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 67 * 10 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 28 bits , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VY 27015 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 70 * 36 Interface and control circuit of C-MOS technology, comprising a digital-to-analogue and analogue-to-digital converter , a digital signal modulator, a serial bus, a 16-bit interface circuit and an M bit counter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CSP 1088 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 70 * 37 Data detection and phase correction circuit of C-MOS technology, comprising a clock frequency correction circuit, status and control registers and a microprocessor interface, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures : 110014903 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 70 * 38 Data compression circuit of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 12 . 95 [ EN | Official Journal of the European Communities No L 318/27 CN code TARIC Description Rate of autonomous duty % ex 8542 13 70 (cont 'd) an identification marking consisting of or including the following combination of figures and letters : 110017103 or other identification markings relating to devices complying with the abovementioned. description ex 8542 13 70 \39 16-bit audio signal control circuit of C-MOS technology, comprising a bus interface, a sound generator , an universal asynchronous receiver/transmitter circuit (UART) and a microprocessor interface, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : OTI 605 or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 70 M0 Read sequencer and error detection circuit of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 110016404 or 0 0 0 0  other identification markings relating to devices complying with the abovementioned description ex 8542 13 70 &gt; 41 Bus controller of C-MOS technology, in contained in a housing bearing :  an identification marking consisting combinations of figures or figures and the form of a monolithic integrated circuit of or including one of the following letters : 2782376 82 C 101 82 C 591 LIA 4601 2782654 82 C 103 82 C 597 MSM 6307 69G1705 82 C 211 82 C 599 R 4220 82303 82 C 288 82 C 801B R 4230 82304 82 C 301 82 C 802G TACT 83443 82306 82 C 320 82 C 822 VAC 068 82308 82 C 362 82 C 88 VIC 068 82309 82 C 461 CA 91C014 VIC 64 82355 82 C 463 ET 6 000 VL 82 C 331 82358 82 C 465 GC 181 VY 86 C 410 82374EB 82 C 493 HT 216 82434LX 82 C 496 HT 321 or other identification markings relating to devices complying with the abovementioned description ex 8542 13 70 ' 42 Video controller , with at least one of the following functions : a ) cathode-ray tube controlling, b ) liquid crystal display (LCD ) driving or controlling, c ) graphics or graphic symbols controlling, d ) colour selection controlling, No L 318/28 r EN 1 Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 1.3 70 (cont 'd) in the form of a monolithic integrated circuit , either contained in a housing or fixed on a plastic support, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) 82 C 434 b ) HD 66100 b V 6117 a ) 82 C 453 b ) HD 61104T b V 6355-DJ a ) 86 C 805 b ) HD 61105T b WD 90C24 a ) 86 C 911 b ) HD 66106T c 82 C 431 a ) 86 C 928 b ) HD 66107T c 82 C 435 a ) AM 8052 b ) LC 7582 c 82 C 441 a ) ATI 68800 b ) M 6003 c 82 C 451 a ) CL-GD542 b ) M 6004 c 82 C 452 a ) CL-GD543 b ) MSM 5259 c 84 C 451 a ) CRT 9007 b ) MSM 5298 c 86 C 864 a ) CRT 97 C 1 1 b ) MSM 5299 c 86 C 964 a ) M 50452 b ) MSM 5839 c ATI 264CT a ) MB 89321 b ) PCF 8576 c AVGA 1 a ) MB 89322 b ) SED 1520 c CL-GD5410 a ) TVP 9512 b ) SED 1521 c GD 5430 a ) V 6363 b ) SED 1600 c HT 208 a ) WD 90 C 1 0 b ) SED 1610 c HT 209 a ) WD 90 C 1 1 b ) T 6A39 c L 64845 a ) WD 90 C 30 b ) T 6A40 c LC 74780 a ) WD 90 C 31 b ) TMS 3491 c NCR 77C22 a ) WD 90 C 33 b ) TMS 3492 c Ã Ã ¤Ã 067 b ) 82 C 425 b ) TMS 57202 c PEGA b ) CL-GD6410 b ) TMS 57206 c PVGA b ) COP 472 b ) TMS 57207 c SC 1 5064 b ) H 5050 b ) TMS 57210 c WD 90 C 00 b ) HD 44100 b ) TMS 57212 d 82 C 433 b ) HD 44780 b ) TMS 57213 or 0 0 other identification markings relating to devices complying with the abovementioned description f 43ex 8542 13 70 Error detection and correction circuit of C-MOS or N-MOS ( including H-MOS ) technology , capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 8206 Am 29C60 Am 29C660 or  other identification markings relating to devices complying with the abovementioned description ex 8542 1 3 70 ' 44 Bus interface circuit , whether or not with bus control functions, in the form of a monolithic integrated circuit contained in a housing bearing: 30 . 12 . 95 EN Official Journal of the European Communities No L 318/29 CN code TAR1C Description Rate of autonomous duty % an identification marking consisting of or including one of the followingex 8542 13 70 (cont 'd) combinations of figuires or of figures and letters : 03H6300 AIC 6250 LIA 6396 53 C 700 AIC 7770 LIA 6732 53 C 710 Am 29C983 MB 86980 53 C 720 Am 29C985 NCR 5380 82335 CL PD671 0 NCR 5381 82351 CL PD6720 NCR 53 C 80 82352 CY7C960 NCR 53 C 90 82353 CY7C96 1 PBI 82365SL CY7C964 PCF 85474 82375EB ES 688 TACT 84544 82378IB ESP 216 TMS 38030 82423TX ESP 226 VY 06765 82433LX FAS 216 VY 06925 82C100 FAS 226 WD 33 C 92 82C300 FAS 236 WD 33 C 93 82C596 FE 3030 WD 33 C 95 82C61 1 GC 132 WD 33 C 96 82C836 GC 133 WD 76 C 10 89C100 HDL 33A 1 1 2-00HQ Z 16C32 89C105 HS 3282 Z 86017 94G0207 L 64853A or other identification markings relating to devices complying with the abovementioned description ex 8542 13 70 ex 8542 19 71 ;- 45 : 10 Interface circuit or control circuit , for a local area network ( LAN ), in the form of a monolithic integrated circuit contained in a housing bearing: -  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 8003 Am 79C961 DP 83932 80C03 Am 79C965 LXT 901 82586 Am 79C970 MB 86950 82588 Am 79C987 MB 86965A 82590 COM 9026 SMC 83C790 82592 DP 8025 T 7213 83C795 DP 83251 WD 80 C 24 Am 7990 DP 83255 WD 83 C 503 Am 79C830 DP 83261 WD 83 C 510 Am 79C90 DP 83265 WD 83 C 603 Am 79C940 DP 8390 WD 83 C 690 Am 79C950 DP 83902 Am 79C960 DP 83905 other identification markings relating to devices complying with the abovementioned description " 46ex 8542 13 70 ex 8542 14 50 &gt; 07 Serial interface, capable of implementing the data stream encoding, decoding and associated control functions for a local area network ( LAN), in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 82501 AM 7991 COM 91 C 32 8023 82 C 501 COM 9032 or  other identification markings relating to devices complying with the abovementioned description No L 318/30 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 70 * 47 Arithmetic-logic unit (ALU) of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2901 CY7C9115 CY7C9117 CY7C9101 CY7C9116 CY7C901 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 70 *48 Adaptive differentiated pulse-code-modulation encoder/decoder of C-MOS technology, comprising a transmit and receive control circuit, a microprocessor bus interface circuit and a parallel port , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : VP 06565 VP 23070 VP 23071 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 84 * 11 Counter of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 54 AC 161 54 ACT 161 74 AC 161 74 ACT 161 54 AC 163 54 ACT 163 74 AC 163 74 ACT 163 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 84 * 12 Logic circuit of C-MOS technology, having only one of the following functions :  NAND,  OR,  multiplexer , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 54 AC 00 54 ACT 00 74 AC 00 74 ACT 00 54 AC 257 54 ACT 257 74 AC 257 74 ACT 257 54 AC 258 54 ACT 258 74 AC 258 74 ACT 258 54 AC 32 54 ACT 32 74 AC 32 74 ACT 32 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 84 * 13 8-bit identity comparator of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 54 AC 521 74 AC 521 74 ACT 521 54 ACT 521 74 ACT 520 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 [ EN Official Journal of the European Communities No L 318/31 CN code TARIC Description ex 8542 13 84 ' 14 Register of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 74FCT1 62374 74FCT374 74FCT534 74FCT574 74FCT162823BT 74FCT162823CT 74HC597 74HCT595 Am 29C818 A Am 29C821A Am 29C823A 74FCT16374 54HC595 54HC597 74HC595 74FCT16823BT 74FCT16823CT  other identification markings relating to devices complying with the abovementioned description ex 8542 13 91 18 Line interface circuit of C-MOS technology, capable of transmitting and receiving data at a rate of 25,6 Mbits per second, comprising a FIFO ( first in , first out ) read/write memory, a 4/5-bit encoder and a 5/4-bit decoder, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 07125 or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 99 * 39 Serial/parallel converter for a synchronised serial bus, of C-MOS technology , in the form of a monolithic intergrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 49783 or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 99 MO Transmitter/receiver of C-MOS technology, for the reception and transmission of data at a speed of 51,84 or 44,736 Mbits/s, comprising a NRZ (non-return-to-zero ) data-format encoder , a decoder, an adaptive equalizer associated with an automatic gain controller, a receive control circuit, an emitter control circuit and a clock recovery circuit, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TXC 02020 TXC 02021 or  other identification markings relating to devices complying with the abovementioned description ex 8542 13 99 Ml Video noise reduction circuit of C-MOS technology, comprising inputs for 8-bit chrominance and luminance signals, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2036 or  other identification markings relating to devices complying with the abovementioned description No L 318/32 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 13 99 *42 FM stereo sound generator of C-MOS technology, comprising a phase generator, a timer, a registers array , a bus controller and at least 1 accumulator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : YMF 262 YMF 289 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 * 43 Decoder of C-MOS technology , capable of error correction , comprising a serial bus and a descrambling circuit , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : VES 5453 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 *44 Demodulator of C-MOS technology , comprising reception filters , polyphase filters , a clock synchronization circuit and an automatic gain controller, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VES 4133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 * 45 Infrared transmitter/receiver of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 8130 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 *46 Transmitter/receiver o t C-MOS technology, capable of data transfer at a frequency of 1,544 MHz or 2,048 MHz, comprising an equaliser and a clock generator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LXT 304 LXT310 LXT311 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 3 99 * 47 Digital-to-analogue converter of C-MOS technology , with at least one of the following characteristics : a ) with a capacity of 8 bits , with an output buffer amplifier, a serial interface circuit and at least 12 channels , b ) with a capacity of 8 bits , capable of double buffering 8-bit words, 30 . 12 . 95 FENI Official Journal of the European Communities No L 318/33 CN code TARIC Description Rate of autonomous duty % ex 8542 13 99 (cont 'd) c ) with a capacity of 8 bits , capable of converting serial data input towards 36 output channels , d ) single or triple converter, with at least one random-access memory ( RAMDAC), having one or more colour palette registers , e ) with a dynamic audio range of 90 dB or more , f) 8- or 10-bit video converter , with 3 channels for the separate conversion of colour signals, g ) with a capacity of 16 bits , capable of converting data in floating point form, comprising a 10-bit digital-to-analogue converter , and a shift register, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : a ) M 62352P d ) Bt458 d ) SC 11489 b ) DAC 0830 d ) Bt459 d ) SC 15025 b ) DAC 0831 d ) Bt460 d ) SC 15026 b ) DAC 0832 d ) Bt461 d ) TR 9C1710 c ) MB 88344B d ) Bt462 d ) TVP 3020 d ) 357S0010 d ) Bt463 d ) TVP 3030 d ) 357S001 1 d ) Bt467 e ) CS 4328 d ) 357S0012 d ) Bt473 e ) CXD 2564 d ) ATT 20C490 d ) Bt475 e ) PD 6376 d ) ATT 20C491 d ) MU 9C9760 e ) TMS 57010 d ) ATT 20C492 d ) SC 11482 f ) CXD 1178 d ) ATT 20C493 d ) SC 11483 f ) CXD 2307R d ) ATT 20C497 d ) SC 11484 f ) CXD 2309 d ) Bt445 d ) SC : 11485 g ) YAC 512 d ) Bt451 d ) SC 11487 g ) YAC 513 or other identification markings relating to devices complying with the abovementioned description 0 0 ex 8.542 13 99 ^ 48 Analogue-to-digital converter , with at least one of the following characteristics : a ) 8-bit parallel converter of C-MOS technology , b ) with a capacity of 16 or 20 bits of C-MOS technology, comprising a synchronisation circuit, 2 modulators , 2 digital filters , a 4-bit digital-to-analogue converter and an amplifier, c ) 16-, 18- or 20-bit stereo audio converter of C-MOS technology , d ) with a capacity of 16 bits , comprising a digital filter with a passband of 45,5 kHz at 3 dB, e ) capable of driving a liquid crystal ( LCD ) or light emitting diode (LED ) display with not more 4 digits , f ) 8-bit video converter of C-MOS technology , comprising a synchronizing clamp circuit, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one the following combinations of figures and letters : a ) IDT 75C48 c ) CS 533 9 e ) ICL 7137 a ) IDT 75(158 c ) CS 5349 e ) MAX 130 a ) MP 7683 d ) DSP 56ADC1 6 e ) MAX 131 a ) MP 7684 e ) Hl 7131 e ) MAX 133 b ) CS 5516 e ) Hl 7133 e ) MAX 138 b ) CS 5520 e ) ICL 7106 e ) MAX 139 c ) CS 5326 e ) ICL 7107 e ) MAX 140 c ) CS 5327 e ) ICL 7116 e ) MAX 136 c ) CS 5328 e ) ICL 71 17 f ) CXD 1176 c ) CS 5329 e ) ICI . 7126 f ) CXD 2300 c ) CS 5336 e ) ICL 7136 or other identification markings relating to devices complying with the abovementioned description No L 318/34 Official Journal of the European Communities 30 . 12 . 95EN CN code TARIC Description Rate of autonomous duty % ex 8542 13 99 *49 Data segmentation or reassembly circuit of C-MOS technology, providing fragmentation of 16 382 packets of 8- or 16-bit words into cells or providing reassembly of these cells in 16 382 packets of 8- or 16-bit words, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TXC 05501 TXC 05601 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 * 50 Subscriber line audio-processing circuit (SLAC) of C-MOS technology, comprising 2 digital signal processors, at least 1 analogue-to-digital converter and at least 1 digital-to-analogue converter, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Am 7901 Am 7905 Am 79C02 Am 79C03 Am 79C04 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 * 51 Signal synthesizer of N-MOS ( including H-MOS) technology with a frequency generator, a memory of 15 instrumental tones, a digital-to-analogue converter and a quartz oscillator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 * 52 Video processing circuit of C-MOS technology, having subpicture display (picture-in-picture ) functions, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 203 1 R CXD 2033 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 13 99 *53 Audio decoder of C-MOS technology, capable of decoding and decompressing audio signals at a rate per second not exceeding 15 Mbits, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 ACT 6350 TMS 320AVI20 or  other identification markings relating to devices complying with the abovementioned description 0 30. 12 . 95 1 EN Official Journal of the European Communities No L 318/35 CN code TARIC Description Rate of autonomous duty % ex 8542 13 99 ex 8542 19 98 54 &gt; 21 Clock generator, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : D4661CL CY7B992 ICS 2494 MK 1450 82 C 402 CY7B993 ICS 90C64 MSM 5547 AV 9129 DP 8531 ICS 9161 PCLK 1 Bt 438 DP 8532 LZ 93F31 PCLK 2 Bt 439 DP 83241 LZ 93F33 SC 11410 CXD 1035 ICD 2023 LZ 93N61 SC 11411 CXD 1252 ICD 2027 MK 1418 SC 11412 CXD 1255 ICD 2028 MK 1442 TCK 9002 CY7B991 ICS 1394 MK 1448 WD 90 C 61  other identification markings relating to devices complying with the abovementioned description ex 8542 13 99 &gt; 55 Circuit for the recording and reproduction of speech of C-MOS technology, working at a speed of 8 Kbits/sec or more, with at least one of the following caracteristics : a ) comprising an amplifier and a 10-bit digital-to-analogue converter, b ) comprising a memory interface circuit, an encoding/decoding circuit, a central processing unit (CPU) interface , c ) comprising a 12-bit digital-to-analogue converter, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : a ) T 6668 a ) TC 8830 b ) TC 88401 c ) M5M6388 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 14 15 &gt; 03 Random-access memory of ECL technology ( ECL-RAM) with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit, either contained in a housing or fixed on a plastic support , and bearing :  an identification marking consisting of or including one of the following combinations of figures : 100474 100490 101 480 10470 10484 100480 100A474 101A474 10474 10490 100484 101474 10422 10480 10A474  other identification markings relating to devices complying with the abovementioned description 8542 14 80 Standard logic circuits ex 8542 14 99 '&gt; 27 Transmitter/receiver of bipolar technology , for bidirectional differential buses , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 36277 or  other identification markings relating to devices complying with the abovementioned description No L 318/36 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 14 99 *28 Transmitter/receiver of bipolar technology , capable of converting data into serial or parallel format and serial data transfer at a rate not exceeding 200 megabytes per second , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : MC 100SX1 451 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 14 99 *29 Transmitter/receiver of bipolar technology , capable of data transmission over a twisted-pair cable , in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Am 26LS38 DP 83220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 14 99 * 30 Prescaler of bipolar technology , having an input frequency not exceeding 2,8 GHz and a selectable 32/33 , 64/65 , 64/128 or 128/129 divide ratio, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : MC 12022 MC 12034 MC 12053 SC 12022 MC 12032 MC 12052 MC 12089 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 22 * 07 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 240 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 71215 IDT 71 216 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 9 22 * 09 Static random-access memory of MOS technology combined with ECL technology, with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 100474 101474 10474 10C494-15 100480 101 480 10480 100A474 101A474 10A474 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 ! EN I Official Journal of the European Communities No L 318/37 CN code TARIC Description Rate of autonomous duty % ex 8542 19 22 * 10 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 64 Kbits and an access time not exceeding 20 ns, comprising an 8-bit address comparator, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : IDT 71B74 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 25 * 05 Static random access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 576 Kbits , in the form of a monolithic integrated circuit contained in a housing bearing :  an identificaciÃ ³n marking consisting of or including one of the following combinations of figures and letters : IDT 71419 IDT 71420 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 84 ex 8542 19 98 * 03 * 19 Transmitter/receiver of BiMOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 74ABT543 CY7B956 SN 74 BCT 2423 CY7B923 DS 3884 SN 74 BCT 2424 CY7B933 DS 3886 SN 74 BCT 2425 CY7B955 SN 74 BCT 2420 SN 75 LBC 976 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 92 * 04 Subscriber line interface circuit ( SLIC ) of dielectric isolation technology, with an internal programmed constant line current, comprising a resistor network and an operational amplifier, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 98 * 18 12-bit analogue-to-digital converter of BiMOS technology, in the form of a monolithic integrated circuit contained in a housing bearing:  an identification marking consisting of or including one the following combinations of figures and letters : AD 871 AD 872 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/38 I EN 1 Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 19 98 * 20 Quadruple digital-to-analogue converter with a capacity of 12 bits, of BiMOS technology , in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 664 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 10 * 07 Wafer, not yet cut into chips, consisting of speech circuits of C-MOS technology, for use in the manufacture of goods of subheading 8542 30 95 contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AS 2520 AS 2531 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 30 20 * 08 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 30 30 contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : INA 101 OPA 111 OPA 121 OPA 2111 or  other identification markings relating to devices complying with the abovementioned description ( a ) 0 ex 8542 30 20 * 09 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit not contained in a housing (chip ), for use in the manufacture of goods of subheading 8542 40 50 contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606G or  other identification markings relating to devices complying with the abovementioned description (a ) 0 ex 8542 30 30 * 16 Logarithmic amplifier , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 606 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 * 17 Audio amplifier, with a voltage noise density not exceeding 108 nV/Hz at a frequency of 1 kHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing: 30. 12 . 95 I EN 1 Official Journal of the European Communities No L 318/39 CN code TARIC Description Rate of autonomous duty % ex 8542 30 30 (cont 'd)  an identification marking consisting of or including the following combination of figures and letters : SSM 2017 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 » 18 Variable gain amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD 600 AD 602 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 * 19 Amplifier for processing read signals in a storage unit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 111 0004-01 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 * 20 Video amplifier of bipolar technology, with a typical gain of 8 dB at 300 kHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXA 1704 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 * 21 Intermediate frequency ( IF ) or FM amplifier of bipolar technology, comprising a mixer , a receive signal strength indicator (RSSI ), a detector and an oscillator in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1343 CXA 1744R SA 607D SA 617D or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 * 22 Amplifier of gallium arsenide (GaAs ) semiconductor material , having a nominal gain of 1 5,4 dB or more but not exceeding 30 dB and a frequency range of not more than 8 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 865 MGF 7131 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/40 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 30 30 *23 Audio amplifier of bipolar technology, with a typical gain of 26 dB or more but not exceeding 47 dB in a frequency range of 20 Hz to 20 kHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LM 3875 TA 201 S or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 30 *24 Single, dual or quadruple amplifier operating with a supply current per amplifier not exceeding 8 mA, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 01 4B LM 2902 LT 1079 MC 14574 MC 3503 AD 826 LM 324 LT 1178 MC 14575 OP 292 LM 124 LS 404 LT 1179 MC 3303 OP 492 LM 224 LT 1078 MC 14573 MC 3403 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 50 * 15 Voltage regulator, with an input voltage not exceeding 6 V, a typical output voltage of 3,3 V, a quiescent current not exceeding 16 mA and a dropout voltage not exceeding 1,3 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EZ 1083 EZ 1084 EZ 1085 EZ 1086 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 50 * 16 Voltage regulator, with an input voltage of 4 V or more but not exceeding 1 1 V and a typical output voltage of 12 or 15 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MAX 732 MAX 733 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 50 * 17 Voltage regulator with an input voltage range of 3 V or more but not exceeding 64 V and a quiescent current of 6 mA or more but not exceeding 8,5 mA, comprising an internal 1,25 A , 2,5 A , 4 A or 5 A switch circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1070 LT 1074 LT 1170 LT 1172 LT 1071 LT 1076 LT 1171 LT 1271 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 | EN | Official Journal of the European Communities No L 318/41 CN code TARIC Description Rate of autonomous duty % ex 8542 30 50 * 18 Voltage regulator, with an input voltage of -0,5 V or more but not exceeding 26 V, an typical output voltage of 5 V, a quiescent current not exceeding 15 mA and a dropout voltage not exceeding 1 ,5 V at an output current of 500 mA, in the form of a monolithic integrated analogue circuit contained in a housing hearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 8140 CS 8141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 61 * 04 Smartpower circuit, capable of controlling battery voltage charge, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MPC 1825VM TOP 201 TOP 203 TOP 214 TOP 200 TOP 202 TOP 204 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 65 * 12 3-phase motor control circuit , comprising a 9-bit digital-to-analogue converter , an 1 1-bit serial port:, with a spindle drive current not exceeding 1 A and a voice coil motor current not exceeding 400 mA, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 13544 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 65 * 13 Bidirectional DC motor control circuit of bipolar technology, comprising a drive current switching circuit , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : TA 8050P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 65 * 14 Control circuit, capable of driving field-effect transistors ( FETs), in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : HAA9P-51 123R or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/42 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 30 65 » 15 3-phase DC motor control circuit of bipolar technology, comprising an oscillator, power and phase changeover circuits and a ring counter, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : AN 8225 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 65 * 16 Circuit for driving linear motors or motors with rotating arms, of C-MOS technology, comprising a drive current switching circuit and a power fault detection circuit, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 32H6810 50G2996 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 65 * 17 Video control circuit of bipolar technology, capable of switching and clamping video signals , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : CXA 1860 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 65 * 18 Gain control circuit, capable of controlling and amplification of read signals for a storage unit , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : 1 1 1 0005-04 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 69 * 14 Control circuit, capable of recording and reproduction of signals in a video servo system, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : TA 8823N or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 | EN 1 Official Journal of the European Communities No L 318/43 CN code TARIC Description Rate of autonomous duty % ex 8542 30 69 * 16 Drive circuit for heads of a storage unit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 111 0007-01 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 69 * 17 Control circuit of bipolar technology, providing volume control , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BA 3574 CXA 1646 CXA 1946 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 69 * 18 Control circuit, capable of driving power field-effect transistors ( FETs ), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 71009SB LTC 1155 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 70 * 06 Subscriber line interface circuit ( SLIC), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Am 79M535 Am 79M574 Am 79M576 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 22 16-bit digital-to-analogue converter, having a hands free function , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : 10485 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 23 6-bit dual analogue-to-digital converter BiMOS technology, comprising a voltage reference circuit , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : AD 9066 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/44 1 EN 1 Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 30 95 *24 4-channel 12-bit pulse width modulation generator, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : M 66242 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 *25 Circuit for detecting pre-ignition of an automotive engine, comprising at least 1 amplifier and 1 bandpass filter operating at a frequency af 1 kHz or more but not exceeding 20 kHz, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HIP 9010 HIP 9011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 *26 Hall effect sensor with digital signal outputs, comprising a differentiator and peak detector , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of fjgures and letters : AD 22402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 *27 Audio signal processing circuit of C-MOS technology, operating at a typical supply voltage of 3 V, comprising a dual-tone multifrequency (DTMF) generator, mute switches , digitally controlled signal attenuators and passband filters , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SA 5753 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 28 Transmitter/receiver of bipolar technology, comprising an UHF frequency oscillator, an oscillator operating at a frequency of 117 MHz and an oscillator operating at a frequency of 284 MHz, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : W 2020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 *29 Serial/parallel or parallel/serial converter for a network with an optical-fibre or coaxial cable, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing: 30. 12 . 95 I EN [ Official Journal of the European Communities No L 318/45 CN code TARIC Description Rate of autonomous duty % ex 8542 30 95 (cont 'd)  an identification marking consisting of or including one of the following combinations of figures and letters : 64G0175 64G0176 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 30 Audio/video switching circuit, capable of independant swithching of audio signals and video signals , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1 11 4P CXA 1434P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 3 1 Amplifier/filter of BiMOS technology , capable of extracting signals having a frequency of 16 or 47 kHz from radio frequency ( RF ) signals , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 4470 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 » 32 Audio circuit of C-MOS technology, with a dynamic range of 70 dB or more , comprising 2 digital-to-analogue converters and 2 analogue-to-digital converters , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AD 1845 AD 1847 AD 1848 CS 4231 CS 4248 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 33 Voice signal processing circuit of C-MOS technology, comprising an encoding circuit, a decoding circuit, a compression circuit and a decompression circuit, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AK 2342 AK 2353 TC 35492 TC 35493 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 34 Frequency synthesizer, operating with an input frequency not exceeding 2 GHz and a DC supply voltage not exceeding 10 V, comprising a phase-locked loop ( PLL ) circuit and a programmable 14-bit or 20-bit counter , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LC 7216 LMX 2320 MC 145158 MC 145162 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/46 EN Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 30 95 * 35 Passive decoder of BiMOS technology, comprising a fixed matrix , a 7-kHz filter , a noise-reducing circuit and a digital delay circuit, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LV 1 000 LV 1011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 36 Matrix decoder, comprising an adaptive matrix circuit, a noise generator and a automatic-balance control circuit, in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : LA 2785 M 69032P SSM 2125 SSM 2126 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 37 Video processing circuit of bipolar technology, providing discrimination of synchronization signals , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : CXA 1616 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 38 Video processing circuit of bipolar technology, for colour and synchronization signals , in the form of a monolithic integrated mixed analogue-digital circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 121 3BS CXA 1587 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 95 * 39 Signal measurement circuit for current and position sensors, of C-MOS technology, comprising 3 analogue-to-digital converters, a digital-to-analogue converter , multiplexers and sample and hold control circuits, in the form of a monolithic integrated mixed analogue/digital circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : VECANA 01 or  other identification markings relating to devices complying with the abovementioned description 7 30 . 12 . 95 [ EN Official Journal of the European Communities No L 318/47 CN code TARIC Description Rate of autonomous duty % ex 8542 30 99 *49 Level indicator circuit , capable of interfacing between a thermal sensor and a display unit, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : TL 527 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 50 Timer, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NE 555 TS 555 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 51 Audio compression/decompression circuit, operating at a supply voltage of 3 V or more but not exceeding 18 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SA 5752 SA 578 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 52 FM-band receiver , providing FM-signal demodulation , comprising at least a mixer, an intermediate frequency ( IF ) amplifier and a limiter amplifier , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SA 605 SA 607 SA 617 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 *53 Mixer of bipolar technology, with a typical distortion factor of 251 mW (24 dBm), in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures : AD 831 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 54 RF-band receiver of bipolar technology, comprising a mixer , a receive signal strength indicator (RSSI ) and a logarithmic/limiting amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing: No L 318/48 j EN | Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 30 99 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : AD 608 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 *55 Dual frequency sinthesizer of BiMOS technology, with an input frequency per synthesizer not exceeding 1,2 GHz, comprising one or more phase locked loop circuits ( PLLs ), shift registers, dividers and latches, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : UMA1015M UMA1018M or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 56 Video signal discriminator, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LA 7311 LA 7356 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 *57 Current breaking device, comprising an array of 8 field effect transistors ( FETs ) of the N- or P-channel type, having a typical drain-to-source breakdown-voltage of + 380 or -380 V, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AN0132NAR AP0130NA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 *58 Frequency-to-voltage converter, comprising a voltage regulator and an output protected against short-circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : SN29736P1 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 *59 Speech-transfer circuit of bipolar technology, comprising a transmitted signal attenuator, a received signal attenuator, an attenuator controller, a mute controller, 3 amplifiers , a dial tone detector and 2 noise generators, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 34118 or  other identification markings relating to devices complying with the abovementioned description 0 30 . 12 . 95 I EN I Official Journal of the European Communities No L 318/49 CN code TARIC Description Rate of autonomous duty % ex 8542 30 99 * 60 FM-band receiver of bipolar technology, providing FM-signal demodulation, comprising at least a mixer, an intermediate frequency ( IF ) amplifier and a limiter amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 13156 MC 13158 TA 2027F or ¢  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 61 Attenuator circuit of gallium arsenide ( GaAs ) semiconductor material , providing a voltage variable attenuation range not exceeding 40 dB at a frequency of 0,9 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : AT 108 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 62 Video processing circuit of bipolar technology, for colour or luminance signals , in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1207 CXA 1208 CXA 1779P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 63 Voltage comparator, operating within a common voltage range of -12 V or more but not exceeding + 16 V and a differential voltage range of -24 V or more but not exceeding + 24 V and a response time not exceeding 2,2 Ã ¼S, in the form of a monolithic integrated analogue circuit contained in a housing bearing: i an identification marking consisting of or including one of the following combinations of figures and letters : EL 2019 LM 119 LM 219 LM 319 LT 1016 TS 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 30 99 * 64 Phase-locked loop (PLL ) circuit of bipolar technology, comprising an oscillator and a frequency and/or phase detector, in the form of a monolithic integrated analogue circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M52319SP SN 28967 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/50 1 EN 1 Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8542 40 50 *08 Amplifier , operating within a frequency range of 400 MHz to 470 MHz, with an output power of 2 W at 6 V and an input power not exceeding 30 mW, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : M 678710 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 40 50 * 09 Amplifier with an input power of 1 mW and an output power not exceeding 3,5 W at a frequency range of 1 710 MHz or more but not exceeding 1 785 MHz, in the form of a hybrid integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : FA 01314 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 40 90 * 07 Clock generator, in the form of a hybrid integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 64G0211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 40 90 * 08 Voltage regulating and relay circuit for central locking and alarm system, comprising a constant voltage circuit and a sampling circuit, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BX 6531 BX 6563 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 40 90 *09 Transmitter of gallium arsenide (GaAs ) semiconductor material , operating with frequencies of 21 GHz or more but not exceeding 40 GHz, in the form of a hybrid integrated circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 371--230 371-380 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 50 00 * 05 Assembly for overvoltage protection, consisting of an array of 4 diodes, with a breakdown-voltage of 6 V or more, a peak pulse power of 300 W for 8 overvoltage periods of 20 |i.s each, in the form of a microassembly contained in a housing of the SMD (Surface mounted device ) type 0 ex 8543 89 90 *44 Rectifier assembly of power barrier diodes, consisting of 2 diodes with an average forward current not exceeding 600 A and a repetitive reverse peak voltage not exceeding 40 V, each contained in a housing and connected by a common cathode 0 30. 12 . 95 EN Official Journal of the European Communities No L 318/51 CN code TARIC Description Rate of autonomous duty % ex 8543 89 90 *45 Amplifier of gallium arsenide (GaAs ) semiconductor material , operating with a frequency range of 890 MHz to 915 MHz, with an input level not exceeding 16 mW ( 12 dBm ) and a typical output level of 850 mW (29,3 dBm) at 5 V, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : FMC 080901-70 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 89 90 *46 Piezo-electric crystal clock oscillator with a fixed frequency, within a frequency range of 1,8 MHz to 67 MHz, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : R4 000.8 R4 000.9 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 89 90 *47 Transmitter/receiver powered by a received pulse with a frequency of 134,2 kHz, capable of transmitting message identifications with error correction codes, comprising a solenoid , a capacitor and an integrated circuit , the whole contained in a hermetically sealed glass capsule 0 ex 8543 89 90 * 48 Mechanical vibratory gyroscope driven by a 25 or 26 kHz oscillator, comprising a differential amplifier and a detector circuit, contained in a housing bearing:  an identification marking consisting of or including the following combination of figures and letters : ENC05D or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 89 90 * 49 Amplifier of bipolar technology, operating within a frequency range of 800 MHz to 950 MHz, with at least one of the following characteristics: a ) an output power of 1,41 W at an input power of 5 mW, b ) an output power of 2 W at an input power of 1 mW, c ) an output power of 3,2 W at an input power of 2 mW, d ) an output power of 3,5 W at an input power of 1 or 100 mW, e ) an output power of 6 W at an input power of 100 mW, f) an output power of 14 W at an input power of 1 or 100 mW, g ) an output power of 7 W at an input power of 20 mW, consisting of active and passive elements mounted on a printed circuit, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : a ) MHW 9002 d ) MHW 953 e ) XHW 5115 g) PF 0146 b ) MHW 803 d ) XHW 903 f) MHW 914 c ) PHW 902 e ) SHW 5115 f ) MHW 915 or  other identification markings relating to devices complying with the abovementioned description 0 No L 318/52 1 EN ] Official Journal of the European Communities 30 . 12 . 95 CN code TARIC Description Rate of autonomous duty % ex 8543 89 90 * 50 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs ) and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes (LEDs ) and at least 2 photodiodes with amplifier circuit, contained in a plastic housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2 400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 89 90 * 51 Temperature compensating frequency oscillator with a nominal frequency of 12,8 or 13 MHz and operating at a supply voltage of 3 V ( ±0,3 V), comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing with not more than 5 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TCXO-1 1 1 TX 02603 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 89 90 * 52 Oscillator , with a centre frequency of 20 GHz or more but not exceeding 42 GHz, consisting of active and passive elements not mounted on a substrate, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 372-02 372-03 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 89 90 * 55 Voltage regulator with an output voltage of 5 V or more but not exceeding 12 V and a dropout voltage not exceeding 1 V at an output current of 1,5 A , consisting of a power transistor and an integrated circuit mounted on a metallic baseplate , contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 3050C 3090C 3120C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 90 90 * 10 Dual field-effect transistor (FET) with at least one of following characteristics : a ) of the P-channel type , having a drain-to-source breakdown-voltage of -20 V, operating with a drain-current not exceeding 9,2 A and with a dissipation rate not exceeding 2 W, b) of the N-channel type , having a drain-to-source breakdown-voltage of 20 V or . more , operating with a drain-current not exceeding 3,5 A and with a dissipation rate not exceeding 2 W, contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures : a ) 9947 a ) MMDF2P02HD b ) MMDF1N50E a ) 9953 b) 9956 b ) MMDF2C02E a ) MMDF2C02E b ) 9959 30 . 12 . 95 EN Official Journal of the European Communities No L 318/53 CN code TARIC Description Rate of autonomous duty % ex 8543 90 90 (cont'd) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 90 00 * 35 Optical unit consisting of a laser diode, a photodiode and a lens , operating at a typical wavelength of 1 310 or 1 550 nm, contained in a housing 0 ex 9001 90 90 * 10 Fresnel lens of plastic , unmounted , with a diagonal of more than 100 cm, for use in the manufacture of products falling within heading 8528 ( a ) 0 ex 9001 90 90 * 20 Rear projection screen , comprising a Fresnel len ; of plastic ' and a polarizing sheet of plastic , for use in the manufacture of products falling within subheading No 8528 ( a ) 0 ex 9001 90 90 * 30 Lens of plastic , unmounted, having a focal length of 3,86 mm ( ±0,1 mm ) and with a diameter not exceeding 8 mm, for use in the manufacture of compact disc players ( a ) 0 ex 9010 90 00 * 10 Parts of apparatus for the projection of drawings of circuit patterns on sensitised semiconductor material , only consisting of a plastic membrane with a thickness not exceeding 3 Ã ¼ÃÃ ¹ and a metallic frame 0 9013 80 30 Liquid crystal devices , other than active matrix liquid crystal devices 0 ex 9031 90 90 * 10 Assembly for a laser align sensor , in the form of a printed circuit comprising optical filters and a charge-coupled ( CCD ) image sensor , the whole contained in a housing 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.